DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  “cables and or a splice case tail shaft” in lines 2-3 and “dome locking ring” in line 4 should be corrected as --cable and/or a splice case tail shaft-- and --a dome locking ring-- respectively.  Appropriate correction is required.

Claim Interpretation
There is no current status specified for claims 4-19 which were presented in the claim set dated 2/16/2022. For examination purposes, previously presented claims 4-19 are considered as canceled.
Claim 1 recites the term, “and/or” in line 2. For examination purposes, “and/or” is interpreted as --or--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites “a splice case tail shaft”, “a splice case housing dome” and “a dome locking ring” in the body of the claim. A review of the specification and the drawings of the instant application, “cables”, “a splice case tail shaft”, “a splice case housing dome” and “a dome locking ring” are intended uses for “a fixing device”, an instant invention. Therefore, for examination purposes, “cables”, “a splice case tail shaft”, “a splice case housing dome” and “a dome locking ring” are intended uses for “a fixing device” are interpreted as intended uses and it is only required for “a fixing device” to be capable of performing the intended use.
Claims 2-3 are rejected as being dependent upon a rejected base claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structural limitation which enables the band to create a tension around the splice case tail shaft. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frizzell (US 2014/0325799 A1).
Regarding claim 1, Frizzell (‘799) discloses a fixing device 10 (fig1) comprising a band 14 (para[0037]) to connect and secure cables 12 (para[0037], it is noted that cables are recited as intended uses and that band is only required to be capable of performing the intended use) or a splice case tail shaft, said band 12 allowing stability (via an element 50, para[0044], figs6-7) when a splice case housing dome and a dome locking ring are utilized (it is noted that a splice case housing dome and a dome locking ring are recited as intended uses and that the band is only required to be capable of performing the intended use).
Regarding claim 2, Frizzell discloses the fixturing device of claim 1 wherein said band 12 makes a connection to a stationary support 50 (figs6-7, para[0044]) to provide a necessary means of stability.
Regarding claim 3, Frizzell discloses the fixturing device of claim 1, wherein said band 12 creates a tension (para[0040],[0041], abstract, “The axel is then rotated and band winds around the axle until it tightens around the cable”) around the splice case tail shaft.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims are not anticipated by Frizzell. However, the Office respectfully disagrees. Applicant failed to provide any ground to an argument that the amended claims are anticipated by Frizzell. Also, as aforementioned under 35 USC 102 rejections, Frizzell discloses each and every structural limitations of the fixturing device, the instant invention. Therefore, Applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trombley (US 10,008,785 B2), Larkin (US 2011/0315420 A1), Espinoza (4,510,650), Parduhn (US 6,357,709 B2), and Goodman (US 6,431,502 B2) disclose fixturing devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723